Mr. Justice Scott delivered the opinion of the Court: The finding and judgment of the court are plainly and manifestly against the weight of evidence, and so palpable is the error, the judgment, for that cause, must be reversed. When plaintiff applied to defendants to teach their district school, they distinctly informed him it was conditionally engaged to Miss Swartz, and if she succeeded in getting a certificate of qualification that week at the teachers’ institute, then in session at Lena, she was to have the school; hut he assured them she could not get a certificate, for the reason, as he “ understood, there would be no examinations for teachers that w-eek.” Other testimony is much stronger, but this is plaintiff’s own statement, and in that he was clearly mistaken. One object in holding the institute, as stated by the county superintendent of schools, was, that an examination of teachers might be had, and, he states, public announcement was made that such examination would take place. Plaintiff was present at that meeting of the institute, but whether he heard the announcement or not, the superintendent does not know. That such examination would be held was a matter of public notoriety, and as it was of special interest to those assembled, it must have been the subject of conversation. The fact is uncontroverted, Miss Swartz was at that session of the institute, was examined,-and received the usual certificate of qualification. On presenting it to defendants, they gave her the school, according to their original agreement with her, and refused to allow plaintiff to teach, and so notified him at once by letter. In this they did right. Plaintiff’s employment was induced either by a misrepresentation or a misapprehension of facts, and he could not demand the performance of his alleged contract. Defendants were misled by the erroneous information communicated by plaintiff, and he will not be permitted to make his wrongful conduct a ground of an action in his favor. Whether his representations of facts were willfully or innocently untrue, is a question about which we need express no opinion. The effect is the same, whether he knew they were untrue or not. Legally, Miss Swartz was entitled to the benefit of her contract with defendants, and they never would have negotiated with plaintiff concerning the school had it not been for his representation she could not obtain the requisite certificate. On these principal facts there is absolutely no conflict in the testimony. It is all one way. There is not a shadow of justice in the claim put forth by plaintiff, and in no view that can be taken, can he be permitted to recover. The judgment of the court below will be reversed. Judgment reversed.